Mr. Justice Robb
delivered the opinion of the Court:
This case comes here upon the certification of a judge of the police court, under sec. 933 of the Code [31 Stat. at L. 1341, chap. 854], to have determined the question whether a prosecution against the Capital Traction Company for an alleged violation of the provisions of sec. 16 of the act of May 23, 1908 (35 Stat. at L. 246, chap. 190), should be conducted by the Attorney of the United States for the District of Columbia or by the corporation counsel.
Sec. 932 of the Code requires “prosecutions for violations of all police or municipal ordinances or regulations, and for violation of all penal statutes in the nature of police or municipal regulations, where the maximum punishment is a fine only, or imprisonment not exceeding one year,” to be “conducted” in the name of the District of Columbia, and by the corporation counsel or his assistants. All other criminal prosecutions are required by this section to be conducted in the name of the United States, and by the United States Attorney for this District or his assistants.
Sec. 16 of said act of 1908 requires street railway companies in this District to “supply and operate a sufficient number of cars, clean, sanitary, in good repair, with proper and safe power, equipment, appliances, and service, comfortable and convenient, and so operate the same as to give expeditious passage * * * to all persons desirous of the use of said cars, without crowding said cars.” Authority is then conferred upon the Interstate Commerce Commission to require and compel the obedience of all the provisions of this section, “and to make, alter, amend and enforce all needful rules and regulations to secure said obedience.” Penalties are *471then provided for violations of the statute or orders or regulations of the Commission. Prosecutions for violations of any of the provisions of said act are, by sec. 17, required to be on information of the Commission. This act is local, not general, in character, and, had the making of the orders and regulations mentioned in said sec. 16 been intrusted to the commissioners of the District, instead of to the Interstate Commerce Commission, it would be clear that the statute and the regulations in aid of its enforcement were “in the nature of police or municipal regulations,” within the meaning of sec. 932 of the Code. See United States v. Cella, 37 App. D. C. 433. That authority was conferred upon the Commission instead of the commissioners does not affect the character of the act nor the regulations for its enforcement. Congress, in the exercise of its plenary power over District affairs, might confer upon the Commission all the powers now exercised by the District commissioners. Should Congress thus confer local and municipal powers and duties upon the Commission, it would hardly be contended that prosecutions for violations of local regulations promulgated by them should be by the District Attorney; in other words, under sec. 932 of the Code, the purpose and effect of a statute or regulation determines the question whether prosecutions thereunder shall be conducted by the District Attorney or by the corporation counsel. Congress has imposed upon the corporation counsel and his assistants the duty of conducting prosecutions involving municipal ordinances ar 1 penal statutes similar in character, that is, prosecutions of a municipal, and not of a general, character. All other prosecutions are required to be conducted by the United States Attorney.
We rule therefore that prosecutions under sec. 16 of said act of 1908 should be conducted by the corporation counsel, and in the name of the District of Columbia.